Citation Nr: 0023502	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neurological 
disorder, claimed as either multiple sclerosis or 
spinocerebellar degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, including service in the Republic of Vietnam.  
He also had service with the Army National Guard of 
California, from which he was discharged in August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a June 1985 decision, the Board denied service connection 
for a neurological disorder, claimed as multiple sclerosis.  
In an April 1995 rating decision, the RO denied service 
connection for a neurological disorder, claimed as either 
multiple sclerosis or spinocerebellar degeneration and 
claimed as a residual of exposure to Agent Orange.  When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements of entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  Even though the 
veteran filed a timely substantive appeal with regard to the 
April 1995 rating decision, he withdrew his claim in March 
1997.  Although the RO in September 1999 supplemental 
statement of the case reopened the claim, the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim it must find that there is new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
the issue is as stated on the title page.





FINDINGS OF FACT

1. In a final April 1995 rating decision, the RO denied 
service connection for a neurological disorder, claimed as 
either multiple sclerosis or spinocerebellar degeneration, on 
the basis that the veteran's neurological disorder was not 
related to active service, including any exposure to Agent 
Orange, and could not be presumed to have been incurred in 
service.

2.  The additional evidence received since the April 1995 
rating decision, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for a neurological 
disorder, claimed as either multiple sclerosis or 
spinocerebellar degeneration.

3.  There is competent evidence that the veteran's current 
neurological disorder, claimed as either multiple sclerosis 
or spinocerebellar degeneration, is related to active 
service.


CONCLUSIONS OF LAW

1.  The April 1995 decision of the RO denying the claim of 
entitlement to service connection for a neurological 
disorder, claimed as either multiple sclerosis or 
spinocerebellar degeneration, is final.  38 U.S.C. § 7105 
(1994); 38 C.F.R. § 20.1103 (1994).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a neurological disorder, claimed as either multiple sclerosis 
or spinocerebellar degeneration.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
neurological disorder, claimed as either multiple sclerosis 
or spinocerebellar degeneration, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1985 Board decision, service connection for a 
neurological disorder, claimed as multiple sclerosis, was 
denied on the basis that the veteran's neurological disorder 
was not incurred in or aggravated by active service and could 
not be presumed to have been incurred in service.  The 
evidence of record at the time of that Board decision 
included service medical records and 1983 and 1984 VA medical 
records.  

Service medical records reveal no complaints or findings of a 
neurological disorder.  On the October 1968 separation 
examination, neurologic evaluation was normal.  

VA medical records reflect that in February 1983 the veteran 
reported that for the past ten years he had had stiffness in 
the legs and that it had progressed to now include loss of 
balance and dragging of the feet.  There was an assessment of 
spastic ataxic syndrome with an undetermined etiology, 
possibly hereditary or multiple sclerosis.  In October 1984, 
it was noted that the veteran had cerebellar ataxia of an 
unknown etiology.

In a September 1985 rating decision, a VA RO denied the 
reopening of the claim of service connection for a 
neurological disorder.  The additional evidence of record at 
the time of that decision included November 1981 private 
treatment records, VA treatment records dated from 1982 to 
1983, and an August 1984 VA Agent Orange examination report.  
The private and VA treatment records reflect that the veteran 
received treatment for a neurological disorder from 1981 to 
1983.  On the August 1984 VA Agent Orange examination report, 
the assessment was neurological deficits of probable multiple 
sclerosis.

In an August 1988 rating decision, a VA RO again denied the 
reopening of the claim of service connection for a 
neurological disorder.  The additional evidence of record at 
the time of that decision included an August 1984 VA doctor's 
statement and 1986 private examination reports.  In the 
August 1984 statement, the VA doctor noted that the veteran 
had an abnormality of the nervous system.  The assessment on 
one private examination report was multiple sclerosis, and 
the assessment on another private examination report was that 
multiple sclerosis was the likely diagnosis.

In an April 1995 rating decision, the VA RO in Oakland, 
California, denied service connection for a neurological 
disorder, claimed as either multiple sclerosis or 
spinocerebellar degeneration and claimed as a residual of 
exposure to Agent Orange, on a de novo basis.  The additional 
evidence of record at the time of that decision included VA 
medical records dated from 1981 to 1991, which revealed 
treatment for a neurological disorder in 1981, 1984, and 
1991.  In March 1997, the veteran withdrew the appeal of that 
rating decision.

The evidence received since the April 1995 rating decision 
includes Social Security Administration (SSA) records, an 
undated statement of a VA nurse, 1989 VA treatment records, a 
January 1991 private evaluation report, VA treatment records 
dated from 1996 to 1998, a transcript of an April 1999 RO 
hearing, and a transcript of an April 2000 videoconference 
hearing before a member of the Board.  

SSA records reflect that the veteran was disabled, effective 
August 1991, because of multiple sclerosis.  

In an undated letter to the veteran, a VA nurse affiliated 
with an Agent Orange Registry Clinic informed the veteran 
that she had had an opportunity to review his medical records 
and that it was evident he suffered from a progressive 
degenerative disorder the of the central nervous system.  The 
veteran was further advised that his symptoms were highly 
suggestive of multiple sclerosis, but that diagnostic studies 
had been inconclusive and that that Agent Orange could not be 
ruled out as a cause of the veteran's spinocerebellar 
degeneration syndrome.  

VA treatment records dated in 1989 reflect that the 
assessment in November 1989 was hereditary spinocerebellar 
degeneration versus multiple sclerosis versus cervical disc 
disease.  On a January 1991 private evaluation report, it was 
noted that the veteran's examination was definitely 
consistent with a diagnosis of multiple sclerosis.  VA 
treatment records from 1996 to 1998 reflect that, in March 
1998, J.D. Morias, M.D., noted that the etiology of the 
veteran's neurological disorder was almost certainly due to 
Agent Orange or some neurotoxin.  Dr. Morias indicated that a 
Dr. Chang concurred with that impression.  In October 1998, 
it was noted that the etiology of the spinal degeneration was 
unknown.  

At the April 1999 hearing, the veteran's spouse reported that 
the veteran's clumsiness began in 1972 and that he saw a 
doctor at the San Francisco, California, VA Medical Center at 
that time.  April 1999 Transcript. at 5.  At the April 2000 
videoconference hearing, the veteran testified that a VA 
doctor said that his neurological disorder could be related 
to Agent Orange.  April 2000 Transcript.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1999).  In addition, if a veteran had 90 days or more of 
service during wartime, and if an organic disease of the 
nervous system, other than multiple sclerosis, is manifested 
to a compensable degree within one year following discharge 
from service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
Furthermore, if a veteran had 90 days or more of service 
during wartime, and if multiple sclerosis is manifested to a 
compensable degree within seven years following discharge 
from service, the disorder will be considered to have been 
incurred in service.  This is also a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.307(d) (1999) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

A veteran is not presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam unless he has 
a disease listed at 38 C.F.R. § 3.309(e) (1999).  McCartt v. 
West, 12 Vet. App. 164 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In particular, the Secretary has 
not determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is warranted for multiple sclerosis or 
spinocerebellar degeneration.  See Notice, 61 Fed. Reg. 
59,232-43 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 7105 (1994); 
38 C.F.R. § 20.1103 (1994).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his neurological disorder is related 
to active service.  

The March 1998 VA treatment record is new and material 
evidence.  In that record, a VA doctor indicated that the 
veteran's neurological disorder was due to Agent Orange or 
some neurotoxin, thus providing a nexus to the veteran's 
Vietnam service.  Accordingly, the additional evidence is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim, and the claim of entitlement 
to service connection for a neurological disorder, claimed as 
either multiple sclerosis or spinocerebellar degeneration, is 
reopened.

Well-grounded Determination

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was noted during service or during 
the presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In view of the evidence of record, including the veteran's 
evidentiary assertions and the favorable medical evidence, 
specifically, the notation by Dr. Morias that the etiology of 
the veteran's neurological disorder was almost certainly due 
to Agent Orange or some neurotoxin, which must be presumed to 
be true for purpose of determining whether the claim is well 
grounded, the Board finds that the claim for service 
connection for a neurological disorder, claimed as either 
multiple sclerosis or spinocerebellar degeneration, is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  King, 5 Vet. App. at 21.


ORDER

The claim of entitlement to service connection for a 
neurological disorder, claimed as either multiple sclerosis 
or spinocerebellar degeneration, is reopened.

The claim of entitlement to service connection for a 
neurological disorder, claimed as either multiple sclerosis 
or spinocerebellar degeneration, is well grounded.  To this 
extent only, the appeal is granted.


REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development is necessary.  In particular, there 
may be additional available VA treatment records from the San 
Francisco, California, VA Medical Center and the Fresno, 
California, VA Medical Center.  In a November 1981 hospital 
summary from the San Francisco, California, VA Medical 
Center, it was noted that the veteran had been previously 
hospitalized in August 1981 at that VA medical center.  In a 
January 1983 outpatient treatment record, it was noted that 
the veteran had had an Agent Orange examination about a year 
earlier.  As previously noted, at the April 1999 hearing, the 
veteran's spouse testified that the veteran saw a doctor at 
the San Francisco, California, VA Medical Center in 1972 for 
his clumsiness.  April 1999 Transcript.  These specific 
records have not been obtained, and in August 1998 it was 
noted that records from the San Francisco, California, VA 
Medical Center had been retired to a federal records center.  
Although it appears that the RO was to obtain such records 
from the records center, it is not clear that a request was 
actually made to the records center and no response is of 
record in the file. 

In a May 1995 statement, the veteran asserted that he had 
left the Army National Guard of California because of his 
neurological disorder.  Although it appears that RO requested 
the veteran's National Guard service medical records, none 
were received.  Also, in a prior claim filed in November 
1991, the veteran indicated that he had filed a disability 
claim with the State of California Department of Motor 
Vehicles.  If such was based on his neurological disorder any 
medical records could be relevant to his claim.  

As previously noted, a veteran is not presumed to have been 
exposed to Agent Orange while serving in the Republic of 
Vietnam unless he has a disease listed at 38 C.F.R. § 
3.309(e) (1999).  McCartt, 12 Vet. App. at 168.  As the 
veteran does not have a disease listed at 38 C.F.R. § 
3.309(e) (1999), it must be determined whether he was in fact 
exposed to Agent Orange or other herbicides while serving in 
the Republic of Vietnam.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any neurological symptoms since December 
1998.  The RO should also ask the veteran 
to identify as best he can all periods of 
treatment for neurological symptoms at 
the San Francisco, California, VA Medical 
Center, and the Fresno, California, VA 
Medical Center.  The RO should ask the 
veteran to identify any medical 
professional other than Dr. Morias who 
has related his neurological disorder to 
exposure to Agent Orange in active 
service and the approximate date on which 
any such opinion was expressed to him.  
The veteran should be advised of the need 
for written medical opinions.  After 
obtaining any necessary authorization, 
the RO should then obtain any medical 
records not currently on file.  In any 
event, the RO should obtain any 
additional treatment records from the San 
Francisco, California, VA Medical Center, 
and the Fresno, California, VA Medical 
Center.  If necessary, the RO should 
contact the appropriate Federal Records 
Center to obtain records of treatment at 
the San Francisco, California, VA Medical 
Center from the 1970s and 1980s.  Such 
contact should be documented, along with 
any response.  If indicated, the RO 
should also seek to obtain any identified 
medical opinion.  

3.  The RO should ask the veteran to 
provide any information that might 
corroborate his allegation that he was 
exposed to Agent Orange during his 
service in the Republic of Vietnam.  He 
should be requested to furnish as much 
detail as possible, to include his units 
of assignment, duties, and the geographic 
areas in which he was stationed and 
believes he was exposed to Agent Orange 
or other herbicides and the nature of the 
exposure.  The RO also should ask him to 
identify all National Guard units in 
which he served and to submit and any 
National Guard service medical records 
that he has.  If he is claiming that his 
neurological disorder was aggravated by a 
period of active duty for training with 
the National Guard, he should identify 
that period by approximate beginning and 
ending dates and submit a copy of any 
available orders or other documentation 
that he engaged in such training duty.  

4.  The RO should contact the service 
department and request the veteran's 
complete service personnel records for 
his service with the United States Army, 
specifically to include the DA Form 2-1 
(Sections I through VII) of the veteran's 
201 file and any other records reflecting 
his duties while serving in the Republic 
of Vietnam.  Also included should be any 
documents relating to any temporary 
additional duty assignments.  If 
additional information is needed from the 
veteran, the RO should contact him and 
request that he provide it.  The RO must 
document all efforts to locate and 
retrieve the veteran's service personnel 
records.

5.  The RO should contact the Adjutant 
General of the State of California to 
obtain the veteran's National Guard 
service medical records and to verify any 
relevant period(s) of active duty for 
training, if the veteran claims a 
relationship between his neurological 
disorder and any active duty for 
training.  This action should be 
documented.  Depending on the answer from 
the service department, any additional 
development should be undertaken to 
obtain the records.  

6.  After obtaining any necessary 
authorization, the RO should obtain from 
the State of California all relevant 
medical records and decisions in any 
disability claim(s) filed by the veteran 
against the Department of Motor Vehicles

7.  Since in a case such as this exposure 
to herbicides may not be presumed, the RO 
should send a copy of any additional 
details supplied by the veteran pursuant 
to paragraph number 3, above, as to where 
he served in Vietnam and the nature of 
his duties, a copy of this remand, his DD 
Form 214, his service personnel records, 
and any other relevant documents to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150.  USASCRUR 
should be requested to provide any 
information as to whether the veteran was 
exposed to Agent Orange or other 
herbicides while stationed in Vietnam 
and, if available, information as to the 
likely nature, extent and duration of 
such exposure.  Any supporting documents 
that USASCRUR can provide will be 
helpful.  If USACRUR suggests other 
sources of information the RO should 
pursue them.

8.  Following the above, the RO should 
determine whether the competent and 
probative evidence corroborates the 
veteran's claim of having been exposed to 
Agent Orange or other herbicides during 
his service in Vietnam.  If the evidence 
does not support herbicide exposure 
during service, the action requested in 
paragraphs numbered 9 through 11 need not 
be accomplished.

9.  If and only if it is concluded that 
the evidence shows herbicide exposure 
during the veteran's service in Vietnam, 
the RO should contact the veteran's 
doctors, Dr. Morias and Dr. Chang, at the 
Fresno, California, VA Medical Center, 
along with any other identified medical 
professionals who have related the 
veteran's neurological disorder to 
exposure to Agent Orange in active 
service, and ask them to state the 
correct diagnosis of the veteran's 
neurological disorder and to state the 
medical/scientific bases for their 
opinions relating the veteran's current 
neurological disorder to exposure to 
Agent Orange or other neurotoxin.  The 
medical professionals should be asked to 
identify and/or submit supporting medical 
evidence, including results of any 
scientific studies.  If deemed warranted, 
the claims folders and/or a copy of this 
remand should be provided to each medical 
professional for review.

10.  If it has been ascertained that the 
veteran was exposed to Agent Orange or 
other herbicides during his service in 
the Republic of Vietnam, the veteran 
should be afforded a comprehensive 
examination by a board comprised of two 
board certified neurologists.  The claims 
folder, including the service medical 
records, and a separate copy of this 
remand should be made available to and 
reviewed in their entirety by the 
examiners, who should acknowledge same in 
the examination report.  The veteran 
should be given a thorough examination 
that includes any indicated diagnostic 
studies.  This should be accomplished 
during a period of hospitalization for 
observation and evaluation, if necessary.  
After examining the veteran and reviewing 
the entire claims files and the results 
of any diagnostic studies, the examiners 
should render an opinion on the 
following: (1) what is the correct 
diagnosis of the veteran's neurological 
disorder; (2) what is the likely cause of 
the neurological disorder, if 
ascertainable, and is it at least as 
likely as not that the veteran's 
neurological disorder is the result of 
any herbicide exposure during service.  
The rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  A comprehensive report that 
addresses the aforementioned should be 
provided and associated with the claims 
folder.  If possible the examiners' 
should provide any supporting medical 
evidence, including results of scientific 
studies.  

11.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, such should be 
amended by the examiner so that the case 
will not have to be remanded again.

12.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
claim.  Consideration should be given to 
all applicable law and regulations 
including 38 C.F.R. §§ 3.102, 3.307, and 
3.309 (1999).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 



